This appeal is an aftermath of Crosby v. State, 169 Ark. 1058, where the same Crosby was indicted, convicted and sentenced to five years in the penitentiary on a charge of grand larceny for stealing 65 suits of clothes, the property of appellee. While we there held the evidence sufficient to sustain the conviction, the case was reversed for error in an instruction given over appellant's objection.
In this case appellee sued appellant for the value of the clothes stolen after crediting him with the market value of 35 suits recovered from him in their then condition, a total of $1,502.53. There was a verdict and judgment for appellee for $500.
The only question raised that we can consider is the sufficiency of the evidence to support the verdict. It is said there is no proof as to the measure of damages at the time and place of conversion. But we have examined the evidence, and find it sufficient to sustain a much larger verdict. We do not set it out, as it would serve no useful purpose.
Complaint is also made of certain instructions. But appellant has not set out in his abstract all the instructions given by the court, and this court will not explore the record to determine whether error has been committed in giving or refusing to give instructions. Moreover, the instructions complained of appear to be correct declarations of law as applied to the facts in this case.
Affirmed.